Filed 5/7/15 P. v. Trujillo CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                DIVISION ONE

                                        STATE OF CALIFORNIA



THE PEOPLE,                                                           D066180

         Plaintiff and Respondent,

         v.                                                           (Super. Ct. No. SCD235443)

JESSE OMAR TRUJILLO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Timothy R. Walsh, Judge. Affirmed.

         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.



         In October 2012, the San Diego County grand jury indicted Jesse Omar

Trujillo and two codefendants of numerous charges related to a scheme where the

men used stolen identities to purchase two homes. Trujillo pleaded guilty to one

count each of conspiracy to commit grand theft (count 1), using personal identifying
information of another (count 2) and forgery of documents (count 4). He also

pleaded guilty to two counts of filing a false instrument (counts 8, 17) and admitted

an allegation that the loss to the victims was more than $500,000. It was agreed

Trujillo would receive a five-year prison term.

       The trial court later sentenced Trujillo to the upper term of three years in

prison on count 1, a two-year term for the enhancement, and concurrent midterms

of two years on the remaining charges. Trujillo received credit for four days of

presentence custody. The court imposed a number of fines and fees and ordered

joint restitution to the victim in the amount of $653,421.45. Trujillo timely

appealed. The court later granted Trujillo's request for issuance of a certificate of

probable cause.

                                    DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. He presented no argument for reversal, but asked this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436

(Wende). We granted Trujillo permission to file a brief on his own behalf. He has

not responded.

       Our review of the record pursuant to Wende has disclosed no reasonably

arguable issues on appeal. Competent counsel has represented Trujillo on this

appeal.




                                           2
                                 DISPOSITION

     The judgment is affirmed.



                                               MCINTYRE, J.

WE CONCUR:

MCCONNELL, P. J.

HUFFMAN, J.




                                      3